          Case 1:20-cv-11148-DPW Document 1 Filed 06/17/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

STEVEN M. RAFSKY,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                ) CIVIL ACTION NO.:
                                                  )
SMALLBIZPROS, INC.,                               )
SUE BOSEVICH, EXECUTRIX OF                        )
THE ESTATE OF DAN SAUTNER,                        )
and BRIAN AUSTIN,                                 )
                                                  )
       Defendants.                                )
                                                  )

                                    NOTICE OF REMOVAL

       Defendants Smallbizpros, Inc., Sue Bosevich, as Executrix of the Estate of Dan Sautner,

Deceased, and Brian Austin (collectively, the “Defendants”), pursuant to 28 U.S.C. §§ 1441 and

1446, hereby file this Notice of Removal of the above-captioned action currently pending in the

Suffolk County Superior Court Department of the Trial Court, Business Litigation Session (the

“Action”), to the United States District Court for the District of Massachusetts, Boston Division.

In furtherance thereof, the Defendants state as follows.

       1. The Action is a civil action for damages and the United States District Court for the

District of Massachusetts has jurisdiction by reason of the diversity of citizenship of the parties.

       2. At all times relevant and on May 14, 2020, when the action was commenced in the

Superior Court, Defendant Smallbizpros, Inc. was, and now is, a citizen of the State of Georgia

because it is corporation formed and incorporated in and under the laws of the State of Georgia,

having its principal place of business in the State of Georgia.
          Case 1:20-cv-11148-DPW Document 1 Filed 06/17/20 Page 2 of 4



       3. At all times relevant and on May 14, 2020, when the action was commenced in the

Superior Court, Defendant Sue Bosevich, as Executrix of the Estate of Dan Sautner, Deceased,

was, and now is, a citizen of the State of Georgia.

       4. At all times relevant and on May 14, 2020, when the action was commenced in the

Superior Court, Defendant Brian Austin was, and now is, a citizen of Canada.

       5. At all times relevant and on May 14, 2020, when the action was commenced in the

Superior Court, Plaintiff Steven M. Rafsky was, and now is, a citizen of the Commonwealth of

Massachusetts.

       6. The matter in controversy exceeds $75,000. This Court has jurisdiction under 28

U.S.C. § 1332.

       7. As of the time of the filing of this Notice of Removal, neither the Summons, the

Complaint, nor the First Amended Complaint have been served upon Defendants.

       8. No process, pleadings, or orders have yet been served upon any of the Defendants in

the Action. However, clear and legible copies of all process, pleadings, and orders that the

Defendants have otherwise obtained are attached collectively to this Notice as Exhibit A.

       9. Defendants will give written notice of the filing of this Notice as required by 28

U.S.C. § 1446(d).

       10. A copy of this Notice will be filed with the Civil Clerk of the Superior Court of

Suffolk County as required by 28 U.S.C. § 1446(d).




                                                 2
          Case 1:20-cv-11148-DPW Document 1 Filed 06/17/20 Page 3 of 4




       WHEREFORE, Defendants request that the Action be removed to this Court and proceed

in this Court as an action properly removed to it.



                                                 Respectfully submitted,
                                                 DEFENDANTS,
                                                 SMALLBIZPROS, INC.,
                                                 SUE BOSEVICH, EXECUTRIX OF THE
                                                 ESTATE OF DAN SAUTNER, and
                                                 BRIAN AUSTIN,

                                                 By their attorney,

                                                 _/s/ Brian M. Haney_________________
                                                 Brian M. Haney, BBO #: 661674
                                                 SWEDER & ROSS LLP
                                                 28 State Street, Suite 802
                                                 Boston, MA 02109
                                                 P: (617) 646-4463
                                                 F: (617) 646-4470
                                                 bhaney@sweder-ross.com


DATED: June 17, 2020




                                                 3
          Case 1:20-cv-11148-DPW Document 1 Filed 06/17/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I, Brian M. Haney, hereby certify that this document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the NEF and paper copies
will be sent to those indicated as non-registered participants on June 17, 2020.

                                              /s/ Brian M. Haney ____________
                                              Brian M. Haney, Esq.




                                                 4
